 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      ADAM S. MARTUSHOFF,                              CASE NO. C18-1870 RSM
 9

10                   Plaintiff,                        MINUTE ORDER

11           v.
12    STATE OF WASHINGTON, et al.,
13
                     Defendants.
14

15          The following MINUTE ORDER is made by direction of the Court, the Honorable
16   Ricardo S. Martinez, Chief United States District Judge:
17
            This matter has been pending since January 2, 2019. Dkt. #3. Plaintiff filed an Amended
18
     Complaint the same day the Complaint was filed. Dkt. #7. Since then, Plaintiff has filed eight
19
     motions to amend and supplement the Amended Complaint, each time withdrawing the preceding
20

21   motion to amend. Most Defendants have been served with the Amended Complaint (Dkt. #7).

22          On March 25, 2019, State Defendants and Plaintiff filed contemporaneous letters

23   indicating their agreement that Defendants should not be required to respond to Plaintiff’s
24
     complaint until Plaintiff’s motion to amend has been resolved. The Court agrees.
25

26




     MINUTE ORDER – 1
          Accordingly, all Defendants that have appeared shall respond to Plaintiff’s complaint by:
 1

 2     1) If the Court rules on a motion to amend and grants the motion, 14 days after Plaintiff

 3        files, and Defendants are served with, an amended complaint;

 4     2) If the Court rules upon a motion to amend and denies the motion, 14 days after the order
 5
          denying the motion is entered on the docket; or
 6
       3) If Plaintiff withdraws a then pending motion to amend and provides notice to Defendants
 7
          that Plaintiff no longer seeks to amend his complaint, 14 days after Plaintiff files a notice
 8
          withdrawing his motion to amend.
 9

10

11        Dated this 28th day of March 2019.
12

13
                                                         WILLIAM McCOOL, Clerk
14

15                                                       By: /s/Paula McNabb
                                                             Deputy Clerk
16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER – 2
